Citation Nr: 1413038	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-06 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus including as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing held in November 2013.  A copy of the transcript is associated with the Virtual VA folder.


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent during active military service.

2.  Type II diabetes was not manifest in service or within one year of separation, and is not attributable to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran does not have diabetes that is the result of disease or injury incurred in or aggravated by active military service; prostate cancer may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated in November 2009 issued prior to the RO decision in July 2010.  This notice informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained all of the Veteran's available service treatment records (STRs), VA and private treatment records.  Attempts to verify exposure to Agent Orange were made and the response from Memorandums for Herbicide Exposure (Memorandum) issued in May 2012 and again in December 2012 determined that the information required to corroborate exposure to herbicides in service was insufficient to send to the U.S. Navy and Joint Services Research Center (JSRRC) and/or was insufficient to allow for meaningful research of records.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  As the outcome of this case is shown to be contingent on the verification of herbicide exposure, which has not been established, the Board finds that it is not necessary to schedule a VA examination in this matter. 

Moreover, his statements in support of the claim are of record, including testimony provided at a November 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to his claimed herbicide exposure.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2)  as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430   (1994). 

II Service Connection

The Veteran alleges entitlement to service connection for diabetes, claimed as due to exposure to Agent Orange while serving aboard the U.S.S. America,(CVA 66)  during the Vietnam War.  He is noted to have acknowledged in his hearing testimony and written statements that he never actually set foot in Vietnam, or ventured into riverine ("brown water") territories in Vietnam.  Instead he argues that he was exposed to Agent Orange from the air off the coastal waters of Vietnam, or else was exposed to Agent Orange from seawater that was distilled and used on the ship.  He described in his November 2013 hearing that he worked on the flight deck of the ship and that it was stationed in the Gulf of Tonkin.  

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 , 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In this case, the Veteran has argued that his diabetes was caused by exposure to Agent Orange during military service. (He does not assert that the diabetes began during service.)  Diabetes is among the conditions for which service connection can be presumed if the Veteran is found to have been exposed to an herbicide agent during active military, naval or air service.  See 38 U.S.C.A. §§ 1101 , 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Diabetes shall be service connected based on such herbicide exposure if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Thus, the Board will consider whether the evidence shows exposure to an herbicide agent. 

Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

On May 8, 2008, the United States Court of Appeals for the Federal Circuit  issued a decision in Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008), holding that the United States Court of Appeals for Veterans Claims (Court) erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), which interpretation required a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from a regulatory presumption of herbicide exposure. The appellant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  Haas v. Peake, 129 S. Ct. 1002 (2009).  Consequently, presence on the landmass or inland waters of Vietnam must be shown in order to invoke the presumption of exposure.

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra. In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

The Veteran's DD-214 and other service records document that he had sea service during the Vietnam era aboard the USS America from September 1968 to December 1971.  His military occupational specialty was in machine installation and repairs.  He served aboard no other ships.  In November 1970 he was authorized to wear the Vietnam Service Medal for service aboard the U.S.S. America while operating in Southeast Asia in support of military operations in Vietnam.  However, these records do not show, and the Veteran does not allege that he personally went ashore or that this ship sailed in the inland waters or docked at a port in the Republic of Vietnam.  

Attempts to verify exposure to Agent Orange were unsuccessful with Memorandums for Herbicide Exposure (Memorandum) issued in May 2012 and again in December 2012 determining that the information required to corroborate exposure to herbicides in service was insufficient to send to the U.S. Navy and Joint Services Research Center (JSRRC) and/or was insufficient to allow for meaningful research of records.  These Memorandums included consideration of the Veteran's service personnel records as well as the ship's history of the U.S.S. America submitted by him.  It was noted that the U.S.S. America served in the official waters in the Republic of Vietnam.  The December 2012 Memorandum acknowledged receiving a May 2012 statement from the Veteran reporting service in the Gulf of Tonkin but pointed out that this did not constitute brown water service, and also noted that he did not report setting foot in Vietnam.  

Also of record is a copy of a JSRRC Memorandum for Record dated May 1, 2009, with the subject matter:  "JSRRC Statement on Research Findings regarding Navy and Coast Guard Ships during the Vietnam Era."  This Memorandum stated that the JSRRC found no evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to Vietnam or that ships stored, tested or transported tactical herbicides.  The JSRRC also could not document or verify exposure based on contact with aircraft that flew over Vietnam or equipment used in Vietnam.  

In support of his claim and his lay contentions arguing that he was exposed to herbicides from contaminated seawater aboard the U.S.S. America, the Veteran submitted an article based on analysis of an Australian Study that purports to show some link between herbicide contaminated seawater and desalinizing plants aboard ships that were used to supply sailors with drinking water at sea.  Such evidence does not indicate any specific participation of the Veteran or that his ship took in contaminated water and is not probative in establishing the Veteran's alleged exposure to herbicide or any link between current disability and service.  The United States Court of Appeals for Veterans' Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here the cited study is generic in nature; it is not specific to the Veteran's alleged nexus between his diabetes and his claimed exposure to herbicides.  As noted above, there is no indication that the U.S.S. America took on contaminated sea water.  Consequently, the generic study is of no probative value. 

The Veteran did obtain a medical opinion in December 2013 from his primary care physician, who provided an opinion that it is at least as likely as not that the Veteran's current diagnosis of diabetes is related to exposure to herbicides.  This opinion was based on review of papers and studies and the examiner stated that it appeared that the Veteran's ship spent a lot of time in coastal waters that would have been affected by herbicides sprayed to kill excess foliage in Vietnam.  The doctor noted that researchers acknowledged that waters in estuaries around Vietnam were contaminated by herbicides as a result of shoreline spraying.  The examiner also reviewed the Australian Study submitted by the Veteran and noted that this suggests that Australian personnel who served aboard ships were exposed to herbicides via distilled water.  However this same physician conceded that he was not an expert on the subject of herbicide exposure, but based his opinion on the review of a number of studies on the topic.  Thus by this physician's own admission, his opinion is of limited probative value as he is not shown to be in a position to speculate whether the Veteran's ship was actually subjected to herbicide exposure.  His opinion regarding such exposure is deemed to be too speculative to be of probative value.  

As the evidence described above suggests, there has been nothing more than conjecture that the Veteran's ship was in a position to be exposed to any herbicide or that it took on contaminated water. Being near land does not suffice. Therefore, the Board concludes that the evidence in this case weighs against the claim of service connection for prostate cancer, to include as due to exposure to herbicides. See Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See 38 U.S.C.A. §5107 (West 2002). 

Thus, in consideration of the evidence of record, the Board finds that the Veteran did not serve in the Republic of Vietnam and was not otherwise exposed to Agent Orange while aboard the U.S.S. America.  In view of this finding, the provisions pertaining to presumptive service connection for veterans who were exposed to herbicide agents are not applicable.  Consequently, although diabetes mellitus is listed as a disease associated with exposure to herbicide agents, service connection is not warranted for the disability on a presumptive basis because exposure to herbicide agents has not been shown.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6) , 3.309(e). 

Notwithstanding the foregoing provisions regarding presumptions, the Veteran is not precluded from establishing service connection with proof of direct causation. 38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

Regarding diagnosis of the Veteran's diabetes mellitus, a review of his service treatment records reflects that the record is silent as to diagnoses of or treatment for diabetes mellitus or any endocrine problems.  Relevant post-service medical evidence consists of records of treatment the Veteran has received from VA medical facilities, as well as private records.   The private records dating back to the early 1970's showed no evidence of diabetes.  High glucose levels were noted in VA laboratory results from May 2001 and August 2001, and that in primary care consults of March 2001 and August 2001 he was assessed with obesity and history of impaired glucose tolerance, although an actual diagnosis of diabetes was not given.  Later records from the VA document a diagnosis of Type II diabetes made in August 2004 with hyperglycemia noted in September 2004.  Subsequent VA records document ongoing treatment for diabetes.  None of these records contain any opinion linking the diabetes to any aspect of service.  Nor do any of these records suggest that his diabetes was manifested within the first postservice year.  

The Board acknowledges the Veteran's assertions regarding his claimed diabetes. It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As exposure to herbicides has not been established as explained above, the Veteran's lay assertions as to the manifestation of his current disabilities are of limited probative value.  While the Veteran is competent to describe that which he experienced in service and thereafter, any contentions that his diabetes is related to active service are outweighed by the remaining evidence of record. 

As the evidence described above suggests, there has been nothing more than conjecture that the Veteran's ship was in a position to be exposed to any herbicide or that it took on contaminated water.  Being near land does not suffice.  Therefore, the Board concludes that the evidence in this case weighs against the claim of service connection for diabetes, to include as due to exposure to herbicides.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule. See 38 U.S.C.A. §5107  (West 2002). 


ORDER


Service connection for diabetes mellitus is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


